Citation Nr: 1736163	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION


The Veteran had active duty service from July 1964 to May 1967.  He served in the Republic of Vietnam from May 1966 to May 1967. 

The service connection issue comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The TDIU issue comes to the Board on appeal from a January 2012 rating decision issued by the RO in Houston, Texas.

In January 2013, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains additional VA treatment records but otherwise contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

The issue of entitlement to an increased rating for posttraumatic stress disorder has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDING OF FACT

The Veteran has provided competent and credible testimony regarding the onset of his headaches during active service.


CONCLUSION OF LAW

Resolving any reasonable doubt in favor of the Veteran, headaches were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

First, the Veteran has a current diagnosis of headaches as he is competent and has provided credible testimony regarding his headaches.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis).  Additionally, private treatment records dated beginning in 2002 establish a diagnosis of headaches.  Thus, the first element of service connection is met.  38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.

Second, the Veteran contends that his current headaches started after an in-service head injury in 1966 where he fell off a truck during a combat-related incident.  The Veteran's service personnel records reflect service in Vietnam.  The Board finds the Veteran's testimony in this regarding both competent and credible, as his statements have been consistent throughout.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  These statements are also consistent with the places, types and circumstances of the Veteran's service as shown by his service record.  38 U.S.C.A. § 1154 (a) (2016). Accordingly, the second element of service connection is met.  38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.

Third, the Veteran alleges that the headaches have existed since the in-service incident.  Although an October 2016 VA examiner provided a negative nexus opinion, the examiner ignored the Veteran's lay statements that the headaches have existed since service.  The examiner, who provided an addendum opinion based upon a prior May 2016 examination, noted that the Veteran had reported his headaches ten years prior.  Review of the May 2016 VA examination report indicated the Veteran reported his headaches began during service and continued, since that time.  The Board therefore, does not accord the opinion any significant probative value.  In contrast, the Veteran's reports of headaches since service have remained consistent.  The Board accords probative value to these statements.  Thus, the third element of service connection has been met.  

Resolving any reasonable doubt in the favor of the Veteran, the Board concludes that service connection for headaches is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

ORDER

Service connection for headaches is granted.


REMAND

Because the Board has granted service connection for headaches, the issue of entitlement to TDIU must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After all the above development has been completed, provide the Veteran a VA social and industrial survey by a VA social worker or other appropriate personnel. The examiner must review the claims file. The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. The examiner must comment on the Veteran's day to day functioning and the degree of social and industrial impairment due to his service-connected disabilities. Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work, quitting, or firing. The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. The examiner should not consider the Veteran's age and any nonservice-connected disorders. The examiner is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation. The examiner must provide a complete explanation for any opinions expressed.

The Veteran is service-connected for the following disabilities:  posttraumatic stress disorder; disequilibrium; tinnitus; hearing loss; and headaches.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


